UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2014 Date of reporting period:February 28, 2014 Item 1. Report to Stockholders. Advantus Strategic Dividend Income Fund Institutional Class Shares – VSDIX Semi-Annual Report www.advantuscapital.com February 28, 2014 ADVANTUS STRATEGIC DIVIDEND INCOME FUND February 28, 2014 Strategic Dividend Income Fund Managers: By Joseph Betlej, CFA, Lowell Bolken, CFA, & Craig Stapleton, CFA Advantus Capital Management MARKET SECTOR UPDATE Performance in the Advantus Strategic Dividend Income (SDI) Fund trailed the custom benchmark and the S&P 500 benchmark for the six month period ending 2/28/14.Generally, while returns of dividend income stocks were quite strong during this period, higher growth stocks led returns.The market for dividend income securities was choppy during the period and returns were largely influenced by positioning.Nevertheless, portfolio dividend yield and relative volatility remain in accordance with our targets. Globally, macro-economic conditions were mixed, with the U.S. leading the developed world with slow and steady growth.Returns to the broader equity markets reflected investor enthusiasm for domestic earnings prospects.Growth has been driven by a recovery in domestic housing, as well as strength in the energy and technology sectors.Interest rates rose significantly in the fourth quarter of 2013 on talk of the Fed’s tapering and reflecting the enthusiasm for fundamental growth.Yields on the 10-year Treasury rose 50 basis points from the end of October through the end of 2013.This was followed by a sharp drop of over 40 basis points during the month of January 2014 as fears of slowing growth reentered the market.This swing in rates surprised investors as many expected higher rates on further growth and continued tapering actions by the Fed.Part of the drop in rates may have been attributable to an economic slowdown due to abnormally brutal winter weather across the U.S.—only time will tell if the cause was more systemic. After generating strong returns in 2013, oil and gas master limited partnerships (MLPs) took a breather in the first two months of 2014.Overall, during the six-month reporting period, oil and gas MLPs delivered solid returns.Yet, a divergence of returns occurred in the sector between faster growth and steady growth names during the period.Rising interest rates shifted investor preference to higher growth MLP opportunities, with little regard for valuation.Distribution growth remains strong with this sector, reflecting the opportunities for growth investments within their operating platforms.The Fund’s underperformance in this sector reflected the holdings in higher dividend yields, and underweight to some of the very high growth names. Utilities also experienced solid returns in the period, with significant strength in the first two months of 2014, on the back of the interest rate rally.Fundamentally, most utilities are experiencing weak or falling demand growth due to slow economic growth and the impact of energy efficiency upgrades.As with the MLPs, momentum in the group has favored utilities with outsized growth opportunity or those considering a restructuring, generating a spin-out of higher growth assets.The Fund’s exposure to higher dividend yield, lower growth utilities resulted in underperformance in this sector. REIT common stock returns were a solid contributor to the Fund’s performance in the period, reflecting a portfolio shift into larger growth-oriented REITs.Yet this sector underperformed the broader equity market.Positive returns in the sector were largely due to the strong fundamental demand for commercial real estate which is reflective in earnings growth.The rate of growth in consumer-oriented REITs, such as apartments and self-stor- 1 ADVANTUS STRATEGIC DIVIDEND INCOME FUND age, began to slow, but continued to show above average growth compared to REITs overall.Weaker fundamentals in business-oriented REITs, such as office and industrial space, are beginning to turn the corner, resulting in an acceleration of growth from below average levels. Treasury Inflation Protected Securities (TIPs) exposure helped dampen volatility, but returns lagged equities as U.S. treasuries sold off during the period.The volatility-dampening preferred stocks also detracted from performance as their prices were impacted by interest rate moves.Overall, stockpicking detracted from portfolio performance during this time period, largely due to company specific issues. PORTFOLIO STRATEGY We believe that moderate domestic economic growth will continue.We continue to shift portfolio weights into companies that we believe have greater distributable cash flow growth, moving out of higher dividend yield, lower growth opportunities.This move has resulted in modestly lower dividends (which are expected to grow at a greater pace).Notably, the portfolio yield spread relative to the fixed income markets continued to be strong.Our fundamental-based screening and analysis capability combined with the nimble nature of the strategy allowed us to identify small capitalization stocks and some initial public offerings (IPOs) that provided opportunity for growth.The portfolio had less exposure to covered calls as implied volatility is relatively low, resulting in low premiums available in this market opportunity.As volatility reached cyclical lows, we added to our volatility futures, which are benefitting from the recent pickup in volatility.We continue to stay within the range of our target allocations for equities.MLPs continue to see a weight at the high end of the targeted range, while utilities and REITs are modestly below the midpoint of targeted ranges as we have not seen enough good growth opportunities at a reasonable price.TIPs are at the low end of our target ranges as real returns remain quite low for these investments. The recent rise and fall in interest rates has resulted in more movement in the portfolio in the period.Admittedly, we were positioned for flat to higher interest rates in 2014, and were surprised by the significant drop in rates thus far.Yet, the diversification of the portfolio has helped us navigate through the shift in market drivers and portfolio yield remains within the target range. OUTLOOK Many factors in the U.S. economy have now begun to generate solid employment and earnings growth.This backdrop sets up a battle of improving fundamentals for many companies versus rising interest rates that accompany increased growth.The question remains if these moderate growth dividend income sectors can keep up with the potential stronger growth of other sectors.Demand continues to be strong in commercial real estate, reflecting the buildup of economic strength over the past few years.MLPs continue to see investment opportunities as infrastructure needs to be built out to capture newly discovered energy basins in the U.S.Utilities are finding opportunities in environmental improvements and transmission development that should produce strong growth. Interest rates will continue to be a significant factor in how dividend stocks perform.While inflation has been scarce, strengthening of the economy will be expected to drive interest rates higher by year end.As rates increase, we expect that above-average distribution growth opportunities will be favored as they have a better chance to offset the effect of higher rates. Other factors influencing the portfolio’s stocks include increased environmental requirements on utility companies.Additionally, pricing of energy commodities and differentials in energy basins may produce higher value in energy infrastructure that can bridge these bottlenecks.In the REIT space, while new construction has been fairly 2 ADVANTUS STRATEGIC DIVIDEND INCOME FUND low (with the exception of apartments), an uptick in new development could spoil the rebound in fundamentals for commercial real estate.Lastly, global concerns of political instability could also impact growth.Still, steady growth in employment will be necessary to complete the rebound in the domestic economy. The information contained herein represents the opinion of Advantus Capital Management, Inc. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance is not a guarantee of future results. S&P 500 Index is one of the most commonly used benchmarks for the overall U.S. stock market.It is a market value weighted index and each stock’s weight is proportionate to its market value.It is not possible to invest directly in an Index. Basis point is a measure used in quoting yields.One basis point is .01%, or one-one hundredth percent of yield. Fund holdings and sector allocation are subject to change and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.Investors should be aware of the risks involved with investing in a fund concentrating in a specific industry such as REITs or real estate securities.These include risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments.Investing in small and medium-sized companies involves greater risks than those associated with investing in large company stocks, such as business risk, significant stock price fluctuations and illiquidity.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Fund may invest in ETFs and ETNs, which are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of the shares may trade at a discount to it net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.MLPs are subject certain risks inherent in the structure of MLPs, including complex tax structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates.The fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.Writing covered calls may limit the upside potential of the underlying security and may obligate the Fund to purchase the underlying security during unfavorable market conditions. Diversification does not assure a profit nor protect against loss in a declining market. Must be preceded or accompanied by a prospectus. The Advantus Strategic Dividend Income Fund is distributed by Quasar Distributors, LLC. 3 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Value of $1,000,000 Investment (Unaudited) The chart assumes an initial investment of $1,000,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return % – As of February 28, 2014 One Year Since Inception(1) Advantus Strategic Dividend Income Fund 6.24% 9.57% S&P 500 Index(2) 25.37% 21.92% Advantus SDI Benchmark(3) 5.79% 7.25% September 12, 2012. The Standard & Poor's 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. The Advantus SDI Benchmark is comprised of 54% Wilshire Real Estate Securities Index; 12% S&P 500 Utilities Index; 12% Alerian MLP Total Return Index; 12% Barclay's Capital US Government Inflation Linked Bond Index; and 10% Wells Fargo Hybrid & Preferred REIT Index. This Index cannot be invested in directly. 4 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Expense Example (Unaudited) February 28, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2013 – February 28, 2014). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/13 2/28/14 9/1/13 – 2/28/14(1) Actual(2) Hypothetical (5% annual return before Expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended February 28, 2014 of 8.63%. 5 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Sector Allocation (Unaudited) As of February 28, 2014(1) (% of net assets) Top Ten Equity Holdings (Unaudited) As of February 28, 2014(1) (% of net assets) Agree Realty % EPR Properties % OMEGA Healthcare Investors % STAG Industrial % Pepco Holdings % Sun Communities % Senior Housing Properties Trust % Macquarie Infrastructure Company % Plains All American Pipeline % Select Income REIT % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 6 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2014 Shares Value REIT COMMON STOCKS – 49.1% Apartments – 4.2% Camden Property Trust $ Campus Crest Communities Home Properties Mid-America Apartment Communities Health Care – 11.4% HCP Health Care REIT Healthcare Trust of America, Class A LTC Properties OMEGA Healthcare Investors Sabra Health Care REIT Senior Housing Properties Trust Hotels – 3.0% Chesapeake Lodging Trust Hersha Hospitality Trust Hospitality Properties Trust Industrial – 5.2% Duke Realty Pure Industrial Real Estate Trust (a) Sovran Self Storage STAG Industrial Manufactured Homes – 2.6% Sun Communities Mortgage – 1.9% Colony Financial Starwood Property Trust Net Lease – 8.3% Agree Realty EPR Properties Select Income REIT See Notes to the Financial Statements 7 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2014 Shares Value REIT COMMON STOCKS – 49.1% (Continued) Office – 5.8% Columbia Property Trust $ Digital Realty Trust Dundee Real Estate Investment Trust (a) Government Properties Income Trust Liberty Property Trust Retail – 6.7% Amreit Excel Trust Macerich National Retail Properties Retail Properties of America, Class A RioCan Real Estate Investment Trust (a) Spirit Realty Capital Total REIT Common Stocks (Cost $33,290,047) OTHER COMMON STOCKS – 17.8% Energy – 1.7% Kinder Morgan Vanguard Natural Resources Infrastructure – 2.3% Macquarie Infrastructure Company Telecommunications – 3.5% CenturyLink Verizon Communications Utilities – 10.3% American Electric Power Company Duke Energy Pepco Holdings Pinnacle West Capital TECO Energy The Southern Company Total Other Common Stocks (Cost $13,142,392) See Notes to the Financial Statements 8 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2014 Shares Value MASTER LIMITED PARTNERSHIPS – 13.2% Energy – 13.2% Atlas Pipeline Partners $ Buckeye Partners DCP Midstream Partners Energy Transfer Equity Energy Transfer Partners Enterprise Products Partners Kinder Morgan Energy Partners MarkWest Energy Partners Plains All American Pipeline Sprague Resources Summit Midstream Partners Western Refining Logistics Total Master Limited Partnerships (Cost $8,054,106) REIT PREFERRED STOCKS – 10.3% Apartments – 0.1% Essex Property Trust, Series H Hotels – 2.1% Hersha Hospitality Trust, Series B Hospitality Properties Trust, Series D LaSalle Hotel Properties, Series I Pebblebrook Hotel Trust, Series A Summit Hotel Properties, Series C Manufactured Homes – 0.5% Equity LifeStyle Properties, Series C Mortgage – 0.1% Colony Financial, Series A Office – 2.3% Digital Realty Trust, Series E Kilroy Realty, Series H PS Business Parks, Series S PS Business Parks, Series U See Notes to the Financial Statements 9 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2014 Shares Value REIT PREFERRED STOCKS – 10.3% (Continued) Retail – 5.2% CBL & Associates Properties, Series E $ DDR, Series J National Retail Properties, Series D National Retail Properties, Series E Realty Income, Series F Saul Centers, Series C Taubman Centers, Series J Urstadt Biddle Properties, Series F Total REIT Preferred Stocks (Cost $8,078,358) U.S. GOVERNMENT SECURITIES – 8.1% Par U.S. Treasury Bonds – 8.1% 0.125%, 04/15/2018 (b) $ 1.250%, 07/15/2020 (b) 1.125%, 01/15/2021 (b)(c) 0.625%, 07/15/2021 (b) 0.125%, 07/15/2022 (b) 0.125%, 01/15/2023 (b) 0.375%, 07/15/2023 (b) 2.375%, 01/15/2025 (b) 3.875%, 04/15/2029 (b) 2.125%, 02/15/2040 (b) 2.125%, 02/15/2041 (b) Total U.S. Government Securities (Cost $6,363,828) See Notes to the Financial Statements 10 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2014 Shares Value EXCHANGE TRADED FUND – 0.3% PowerShares DB Commodity Index Tracking Fund (d) (Cost $213,044) $ SHORT-TERM INVESTMENT – 0.9% First American Government Obligations, Class Z, 0.01% (e) (Cost $674,901) Total Investments – 99.7% (Cost $69,816,676) Other Assets and Liabilities, Net – 0.3% Total Net Assets – 100.0% $ (a) The Portfolio held 3.8% of net assets in foreign securities at February 28, 2014. (b) U.S. Treasury inflation-protected securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semiannual interest payments equal a fixed percentage of the inflation-adjusted principal amount. (c) All or a portion of this security has been deposited as initial margin on open futures contracts. (d) Non-income producing security. (e) Variable Rate Security – The rate shown is the rate in effect as of February 28, 2014. REIT – Real Estate Investment Trust Schedule of Open Futures Contracts Number of Unrealized Description Contracts Purchased Market Value Settlement Month Appreciation CBOE Volatility Index 25 March 2014 See Notes to the Financial Statements 11 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statement of Assets and Liabilities (Unaudited) February 28, 2014 ASSETS: Investments, at value (cost $69,816,676) $ Receivable for investment securities sold Dividends & interest receivable Variation margin receivable Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable to adviser, net Payable for fund administration & accounting fees Payable for compliance fees Payable for custody fees Payable for transfer agent fees and expenses Payable to trustees Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on investments and translations of foreign currency Net unrealized appreciation on futures contracts Net Assets $ Shares issued and outstanding(1) Net asset value, redemption price and offering price per share $ Unlimited shares authorized without par value. See Notes to the Financial Statements 12 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statement of Operations (Unaudited) For the Six Months Ended February 28, 2014 INVESTMENT INCOME: Dividends from common stock $ Less: Foreign taxes withheld ) Net dividend income from common stock Distributions received from master limited partnerships Less: return of capital on distributions ) Net distribution income from master limited partnerships — Interest income ) Total investment income EXPENSES: Advisory fees (See note 5) Fund administration & accounting fees (See note 5) Custody fees (See note 5) Federal & state registration fees Transfer agent fees (See note 5) Audit fees Legal fees Compliance fees (See note 5) Trustee fees Postage & printing fees Other Total expenses before reimbursement Less: Reimbursement by Adviser ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments, including foreign currency gain/loss Net realized loss on futures contracts ) Net realized gain on written option contracts Net change in unrealized appreciation of investments and translations of foreign currency Net change in unrealized appreciation on futures contracts Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 13 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statements of Changes in Net Assets For The Period For the Six September 12, 2012 Months Ended (Inception) February 28, 2014 Through (Unaudited) August 31, 2013 OPERATIONS: Net investment income $ $ Net realized gain on investments, including foreign currency gain/loss Net realized loss on futures contracts ) ) Net realized gain on written option contracts — Net change in unrealized appreciation (depreciation) on investments and translations of foreign currency ) Net change in unrealized appreciation on futures contracts Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including undistributed (distributions in excess of) net investment income of $480,065 and $(9,180), respectively $ $ See Notes to the Financial Statements 14 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Financial Highlights For The Period For the Six September 12, 2012 Months Ended (Inception) February 28, 2014 Through (Unaudited) August 31, 2013 PER SHARE DATA:(1) Net asset value, beginning of period $ $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments and translations of foreign currency Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) ) Dividends from net capital gains ) — Total distributions ) ) Net asset value, end of period $ $ TOTAL RETURN(3) % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ Ratio of expenses to average net assets: Before expense reimbursement(4) % % After expense reimbursement(4) % % Ratio of net investment income to average net assets: Before expense reimbursement(4) % % After expense reimbursement(4) % % Portfolio turnover rate(3) 34
